BRIGHT, District Judge.
This motion is denied for lack of jurisdiction. The Commandant, United States Coast Guard, whose office is at Washington, D.C., has not been served, and it is his decision which is sought to be reviewed. Assuming however, that this court has jurisdiction, an examination of the record of the trial and the conclusions there arrived at, as well as the decision upon appeal, confirm-me in my determination that the findings and order there made, later modified, and as modified approved, were borne out and supported by the evidence. There is no finding that is clearly erroneous and no showing of arbitrary or like misconduct. In addition it seems to me that the decision of the Commandant on appeal is final and binding on the parties for all purposes, and there is serious doubt that this court has any authority to interfere with it. See 11 Fed. Register, pg. 13971.